Citation Nr: 0706131	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-24 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to October 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

In this case the RO previously denied service connection for 
bilateral hearing loss by rating action in May 2003.  The 
veteran perfected an appeal with respect to that denial.  
However, the veteran then withdrew his appeal by letter in 
February 2004.  Consequently, the May 2003 denial became 
final and the issue of service connection for bilateral 
hearing loss was no longer in appellate status when the 
veteran subsequently submitted a request to reopen his claim 
for service connection for bilateral hearing loss in December 
2004.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 
(2006).

In August 2006, the veteran submitted additional medical 
evidence along with a waiver of RO review of that evidence.  


FINDINGS OF FACT

1.  In a final May 2003 rating decision, the RO denied the 
veteran's claim for service connection for bilateral hearing 
loss.

2.  Evidence received since the May 2003 rating decision is 
neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the claim for service 
connection for bilateral hearing loss.

3.  The veteran's bilateral hearing loss developed more than 
a year after discharge from service and is unrelated to 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
of service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2006).

2.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active service, and may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

Since the previously final claim of entitlement to service 
connection for bilateral hearing loss has been reopened, the 
Board need not make a determination as to whether the notice 
requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) have 
been met.

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or an 
effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
service connection for the claimed disability is not 
warranted.  Consequently, no disability ratings or effective 
dates will be assigned, so there can be no possibility of any 
prejudice to the veteran in not notifying him of the evidence 
pertinent to these elements.

In February 2005, prior to the April 2005 rating decision on 
appeal, the RO informed the veteran of the type of evidence 
needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
He was, in essence, told to submit all pertinent evidence he 
had in his possession pertaining to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran's VA medical records have been obtained.  The 
veteran has been afforded VA audiological examinations.  The 
veteran has submitted lay statements and private medical 
evidence in support of his claim.  The veteran also provided 
testimony at a hearing before the undersigned Veterans Law 
Judge in June 2006.  The veteran has not identified and the 
Board is not aware of any additional evidence or information 
which could be obtained to substantiate this claim.  In sum, 
the Board finds that the record contains sufficient evidence 
to make a decision on the claim.  VA has fulfilled its duty 
to assist with regard to the veteran's claim.

The Board is satisfied that the originating agency properly 
processed the veteran's claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claim.


Whether new and material evidence has been submitted to 
reopen a claim for service connection bilateral hearing loss.

Finality Regulations:

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2006).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2006).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  



Analysis

The RO denied the veteran's claim for service connection for 
bilateral hearing loss in May 2003.  The veteran perfected an 
appeal with the denial of his claim for service connection 
for bilateral hearing loss.  However, in February 2004 the 
veteran withdrew his appeal of this claim, and the May 2003 
rating action became final.

In December 2004, the veteran requested that his claim for 
service connection for bilateral hearing loss be reopened.   

At the time of the May 2003 final rating decision, the post 
service medical records did not include any medical evidence 
indicating that the veteran's current bilateral hearing loss 
was related to service.  The medical evidence received 
subsequent to the May 2003 rating decision includes a July 
2006 private medical opinion providing a nexus between the 
veteran's current hearing loss and the veteran's military 
service.  Since the newly submitted evidence provides medical 
evidence of a nexus, which was not shown by the record prior 
to the May 2003 final rating decision, the Board finds that 
this evidence is material to the veteran's claim and that 
reopening of the claim of entitlement to service connection 
for bilateral hearing loss  is warranted.  38 C.F.R. 
§ 3.156(a).  

Denovo review of the claim for service connection bilateral 
hearing loss.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
had active and continuous military service for 90 days or 
more during a period of war, and sensorineural hearing loss 
(as an organic disease of the nervous system) becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in, or aggravated by, service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.

History and Analysis

At the June 2006 hearing the veteran asserted that he was 
exposed to significant acoustic trauma of aircraft while 
working on the flight line during service.  The veteran 
indicated that he had very little exposure to loud noise 
after discharge from service and asserted that his current 
hearing loss is related to service.  On his June 2005 
substantive appeal the veteran stated that he did not wear 
hearing protection while working on the flight line.

The veteran submitted a July 2006 letter from a private 
otolaryngologist.  The physician stated that he examined the 
veteran in July 2006.  He noted that audiometric testing 
revealed the veteran to have mild to moderate sensorineural 
hearing loss in both ears.  It was the physician's impression 
that the veteran had hearing loss secondary to working on the 
flight line during his military service.  

A March 1966 service medical record confirms that the veteran 
worked in a noisy environment eight hours a day and that he 
did not wear hearing protection.

The veteran submitted lay statements from his wife, sister, 
and cousin in May 2003.  These people stated that the 
veteran's hearing had diminished over the years.  His sister 
and cousin further stated that when the veteran had been home 
on leave from the Air Force they had noticed that his hearing 
had deteriorated.

While the veteran has been shown to have current bilateral 
hearing loss, has been shown to have been exposed to acoustic 
trauma during service, and has provided a medical nexus (the 
July 2006 private physician's statement) between the 
veteran's current hearing loss and service, the Board still 
finds that the greater weight of the evidence indicates that 
the veteran's current hearing loss is unrelated to service.

There is no evidence of hearing loss during service and the 
veteran's separation examination report in September 1968 
revealed that the veteran had normal hearing upon discharge 
from service.  He had right ear pure tone thresholds of -10, 
25, 0, 0, 5 and 5 decibels at 500, 1,000, 2,000, 3,000, 4000, 
and 6000 Hertz, respectively.  Audiometric evaluation in the 
left ear revealed pure tone thresholds of -5, -5, 0, 0, 0 and 
5 decibels at 500, 1,000, 2,000, 3,000, 4000, and 6000 Hertz, 
respectively.  

Following service there is no medical evidence of hearing 
loss until November 1993.  A November 1993 private medical 
record indicates that the veteran gave a two week history of 
right ear hearing loss and tinnitus.  The veteran reported to 
the private physician that he had worked the flight line in 
service, and that he had worked in a steam generation plant 
for power production thereafter.

The veteran was examined by a VA audiologist in January 2004.  
The examiner noted that she had reviewed the veteran's claims 
file and she gave a summary of the  veteran's medical 
history.  She also noted the veteran's occupational history.  
She related that the veteran served in the Air Force from 
1965 to 1968 where he served on the flight line and with the 
crash and rescue unit.  She related that after service, the 
veteran worked as a carpenter, in construction for 30 years 
and in a steam plant and paper mill.  She noted that the 
veteran had significant noise exposure after service.  The 
report reveals that the veteran had right ear pure tone 
thresholds of 15, 25, 20, 50, and 60 decibels at 500, 1,000, 
2,000, 3,000, and 4000 Hertz, respectively.  Audiometric 
evaluation in the left ear revealed pure tone thresholds of 
20, 25, 20, 35, and 50 decibels at 500, 1,000, 2,000, 3,000, 
and 4000 Hertz, respectively.  The audiologist diagnosed 
bilateral hearing loss.  The audiologist noted that while the 
veteran received significant noise exposure in the military, 
due to the fact that the veteran had documented normal 
hearing on separation in 1968, she thought it was doubtful 
that the veteran's hearing loss was due to military noise 
exposure.  She opined that the veteran's hearing loss was 
more likely the result of post-service employment.

On VA examination in March 2005 the veteran was noted to have 
mild to moderately severe sensorineural hearing loss in both 
ears.

In this case the Board finds that the medical opinion of the 
VA audiologist carries more weight than the opinion of the 
private physician.  The VA audiologist reviewed the veteran's 
medical history, noted that the veteran was exposed to noise 
during service, and still came to the conclusion that the 
veteran's current hearing loss was due to post service noise 
exposure.  The VA audiologist's opinion is further supported 
by the fact that the veteran had normal hearing on discharge 
from service, by the fact that hearing loss was not noted for 
more than 20 years after discharge from service, and by the 
fact that the veteran had post service noise exposure from 
his employment in a steam generation power plant and as a 
carpenter.

As to the opinion of the July 2006 private physician who 
associated the veteran's hearing loss to service, the 
examiner did not indicate that the claims file had been 
examined, did not indicate knowledge of the veteran's post 
service employment, and he offered no rationale as to the 
basis for the opinion.

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not (and the extent to which) 
they reviewed prior clinical records and other evidence. 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Here, the VA 
opinion based on a review of the veteran's medical history 
and supported by reasons and bases, is of greater probative 
value than the private opinion.

With respect to the veteran's testimony and the lay 
statements in support of his claim, as laypersons the 
veteran, his wife, sister, and cousin are not competent to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). 

Since the preponderance of the evidence is against the 
veteran's claim, service connection for bilateral hearing 
loss must be denied.


ORDER

New and material evidence having been submitted the claim for 
service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


